August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KEVIN E. JACKSON, Appellant

NO. 14-16-00279-CV                          V.

            AMERICAN EXPRESS CENTURION BANK, Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 24, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kevin E. Jackson.


      We further order this decision certified below for observance.